Citation Nr: 1627407	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-24 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969, including duty within the Republic of Vietnam from April 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.    

In a December 1988 decision, the Board denied the Veteran's prior claim for entitlement to service connection for residuals of Agent Orange Exposure, to include peripheral neuropathy of the hands.  Subsequent to filing his current claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Veteran was advised that his claim was being reviewed pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  During the pendency of the appeal, an amendment to VA regulations pertaining to diseases associated with exposure to certain herbicide agents replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013); 38 C.F.R. § 3.309(e).  Therefore, although there had been a prior final decision as to the issue of entitlement to service connection for peripheral neuropathy of the hands, the current issue on appeal is nevertheless characterized as a de novo claim.  See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) (citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (when a law or regulation creates a new basis of entitlement to benefits, such as a liberalization of the requirements for entitlement to a benefit, a claim under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).

The issue of entitlement to special monthly compensation for loss of use of the bilateral legs has been raised by the record in a June 2014 VA Form 21-4138, Statement in Support of Claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam (RVN) during the Vietnam era; he is thus presumed to have been exposed to certain tactical herbicides in the course of such service.

2.  The Veteran suffers from peripheral neuropathy of the bilateral upper and lower extremities that at least as likely as not arose to a compensable degree during or within one year of leaving RVN; it is presumptively related to his exposure to tactical herbicides in service. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for early-onset peripheral neuropathy of the bilateral upper extremities have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for early-onset peripheral neuropathy of the bilateral lower extremities have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113(West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Without deciding whether the notice and development required has been satisfied, the Board concludes that this duty does not preclude adjudication at this time, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

A. Relevant Laws and Regulations

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv). 

When a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2016).   

Prior to the Veteran filing the present claim seeking service connection for peripheral neuropathy of the upper and lower extremities, VA regulations pertaining to diseases associated with exposure to certain herbicide agents were amended: in relevant part, "acute and subacute peripheral neuropathy" was replaced with "early-onset peripheral neuropathy."  See 38 C.F.R. § 3.309(e) (2016).  VA also removed Note 2, with its requirement that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  It was further noted that the amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

B.  Background and Analysis

VA treatment records and VA examination reports document that the Veteran currently suffers from long-standing peripheral neuropathy affecting all four extremities.  He thus has a current disability to which service connection may attach.

The Veteran's service personnel records confirm that his period of active duty included in-country service in RVN during the Vietnam War Era.  The Veteran is thus presumed to have been exposed to certain tactical herbicides, including Agent Orange, during the course of such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Finally, on his VA Form 9, the Veteran asserted that he initially experienced a sensation of dullness in his feet and hands when he first returned from RVN, with symptoms significantly and suddenly increasing in severity in approximately 1980.  Although complete VA treatment records dating back to the 1970s have not been associated with the Veteran's claims file, an April 2008 VA neurology consult record notes that VA treatment records documented neurological Review of Systems (ROS's) which are positive for symptoms of neuropathy since the late 1960s.  Given the Veteran's consistent report of neurological symptoms affecting his extremities since returning from RVN, documentation corroborating such assertions in the form of ROS's of VA treatment records dating back to shortly following the Veteran's separation from service, and a conclusion by the May 2010 VA examiner that the Veteran's current peripheral neuropathy has persisted for "more than 30 years,"  the Board finds that the weight of the evidence demonstrates that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities manifested to a degree of at least ten percent within one year of service in RVN; it thus fits the regulatory definition of early-onset peripheral neuropathy.  See 38 C.F.R. § 3.307(a)(6)(ii).  

In summation, the evidence thus demonstrates that the Veteran served within RVN during the Vietnam War Era, and thus is presumed to have been exposed to certain tactical herbicides during such service, and has been diagnosed with peripheral neuropathy which manifested to a degree of ten percent or more within one year of returning from RVN, such neuropathy thus qualifying as early-onset peripheral neuropathy.  As early-onset peripheral neuropathy is a disease for which service connection is presumed if manifested to a degree of ten percent or more within one year of exposure to certain tactical herbicides, an award of service connection is warranted.


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


